It must be remembered that appellants turned over custody of the child by an agreed entry in juvenile court. At that time the court made a specific finding that the designation of Marietta Sue McGlothin as custodian was in the best interest of the child. To modify that court order, the court must again apply the best interest of the child standard to determine whether custody should be restored to the parents.
In making the determination as to what serves the best interest of the child, the court is not bound by the "conditions" recited in the original agreement. The fulfillment or nonfulfillment of those conditions is merely one factor for the court to consider in determining what is in the best interest of the child.
The evidence in this case supports the trial court's finding that an award of custody to the Smiths was not in the child's best interest at the time. Should Smiths' situation improve, the matter would then be ripe for redetermination of best interest considering the conditions then in existence.
I concur.